Filed 7/15/14 P. v. Hammett CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C075371

                   Plaintiff and Respondent,                               (Super. Ct. No. CM039426)

         v.

JOSEPH EUGENE HAMMETT,

                   Defendant and Appellant.




         On August 30, 2013, a Chico police officer observed defendant Joseph Eugene
Hammett, whom the officer knew to be on parole. After conducting a parole search, the
officer ran a records check which revealed that the bicycle in defendant’s possession had
been reported stolen.1



1 Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report.


                                                             1
       Defendant pleaded guilty to receiving stolen property. (Pen. Code, § 496, subd.
(a).) In exchange, a prior prison term allegation (id., § 667.5, subd. (b)) was dismissed
with a Harvey waiver.2
       Defendant was sentenced to county jail (Pen. Code, § 1170, subd. (h)(1), (2)) for
the upper term of three years, awarded 52 days of custody credits and 52 days of conduct
credits (id., § 4019), ordered to make restitution to the victim, and ordered to pay a $280
restitution fine (id., § 1202.4), a $40 court operations fee (id., § 1465.8, subd. (a)(1)), and
a $30 court facilities assessment (Gov. Code, § 70373).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                          BUTZ                   , J.

We concur:


      HULL                   , Acting P. J.


      MURRAY                 , J.


2 People v. Harvey (1979) 25 Cal. 3d 754.



                                               2